        Case 2:19-cv-02142-WBS-EFB Document 130 Filed 07/17/20 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA




                                                           JUDGMENT IN A CIVIL CASE

UNITED STATES OF AMERICA,

                                                       CASE NO: 2:19−CV−02142−WBS−EFB
                   v.

STATE OF CALIFORNIA, ET AL.,




    Decision by the Court. This action came before the Court. The issues have been tried,
    heard or decided by the judge as follows:

    IT IS ORDERED AND ADJUDGED

       THAT JUDGMENT IS HEREBY ENTERED IN ACCORDANCE WITH THE
       COURT'S ORDER FILED ON 7/17/20




                                                    Keith Holland
                                                    Clerk of Court


   ENTERED: July 17, 2020


                                    by: /s/ H. Kaminski
                                                          Deputy Clerk
